A court held by adjournment is not a new term, but a continuance of the former term (Commonwealth v. Justices, 5 Mass. 435, 436), and a court once regularly convened continues open until actually adjourned. People v. Central Bank, 53 Barb. 412. Keeping in mind these propositions, the modification of the original order was made in term time, and this bill of exceptions presents nothing requiring extended consideration.
When the order granting the petition was made and filed, it became both a judgment and a record of the court; and the power of courts for sufficient cause to set aside of modify their judgments and to amend their records is too well established in this jurisdiction to be now regarded as an open question. Mullin v. Mullin, 60 N.H. 16; Clough v. Moore, 63 N.H. 111, *Page 265 
112; Wiggin v. Veasey, 43 N.H. 313, 314. Whether there was sufficient cause to require an extension of the time originally prescribed for the filing of the requisite statutory statement was a question of fact for the trial court (Clough v. Moore, supra, 112); and having been determined affirmatively by that court, the propriety of the exercise of its power to modify the order accordingly is not subject to exception.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.